DETAILED ACTION
	This action is responsive to applicant’s communication filed 08/04/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 6 is rejected under 35 U.S.C. 102(a)(2).
	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an authentication unit configured to execute” in claim 1.
“a determination unit configured to determine” in claim 6
“an authentication unit configured to execute” in claim 6.
“a notification unit configured to perform” in claim 8.
“an authentication unit configured to execute” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jakubiak (US 2020/0218915 A1).

Regarding Claim 6, Jakubiak teaches an authentication device comprising: a display unit configured to have a display surface; (“Referring to FIG. 1, an electronic device 100 may include a display 102 that is exposed to the outside through a front plate facing in a first direction of a housing.” Paragraph 0047. See Figure 1 display 102.)
an imaging unit that is provided around the display surface of the display unit; (“For example, the components may include a camera 108. As an example, the camera 108 may include a camera (e.g., an IR camera) capable of obtaining a facial image or depth image containing an iris.” Paragraph 0049. Page 7 lines 8-11 of the specification define being “around” the display as “an area that is within a range of a visual field when an occupant visually recognizes the display surface” or “to be in contact with or in close contact with an edge portion supporting the display surface”. With reference to Figure 1 of Jakubiak, the camera 108 is in contact with the display 102 and is positioned in an area that is within a range of the visual field of the user as they view the display 102.)
a display control unit configured to control the display unit such that the display unit displays a target image; (“The electronic device may display a gaze object to lead the user's gaze in operation 603. For example, when performing iris Paragraph 0081. See Figure 6: upon a triggering event 601, a target image [gaze object] is displayed. See Figure 7A, which shows an example gaze object 710.)
a determination unit configured to determine whether a line of sight of a user is directed to the target image on the basis of an image captured by the imaging unit; (“the electronic device may detect the user's gaze vector based on the facial image and the depth image in operation 611. For example, the processor 220 may produce a gaze vector corresponding to a change in the user's gaze using eye-gaze tracking based on the facial image and depth image obtained in operation 607… Upon determining that the user's gaze vector matches the movement information about the gaze object (`Yes` in operation 613), the electronic device may determine that user authentication succeeds” Paragraphs 0085, 89. Based on a facial image captured by the camera, a line of sight [gaze direction] is calculated and a determination is made as to whether a user’s gaze is directed towards the gaze object.) (Page 12 lines 6-11 of the specification define the “determination unit” as a component of a “processing unit” that is realized using a hardware processor. With reference to Figure 2 and Paragraph 0054 of Jakubiak, the processor 220 is an equivalent to the determination unit since it is also a hardware processor and performs the same function.)
and an authentication unit configured to execute user authentication using an image captured by the imaging unit when the determination unit determines that a line of sight of a user is directed to the target image. (“The electronic device may determine whether biometric scanning using the facial image succeeds in operation 609. For example, the processor 220 may perform biometric scanning based on biometric information (e.g., iris or face) obtained from the facial image obtained through the camera 270. The processor 220 may determine whether biometric scanning succeeds based on the similarity between the biometric information obtained from the facial image and reference biometric information stored in the memory 230.” Paragraph 0084. See Figure 6: both biometric authentication based on the captured facial image has to be successful (step 609) and a line of sight of a user has to be directed to the gaze object (step 613) for the user to be authenticated (step 615). Also see Paragraph 0056, which provides an overview of the authentication process.) (Page 12 lines 6-11 of the specification define the “authentication unit” as a component of a “processing unit” that is realized using a hardware processor. With reference to Figure 2 and Paragraph 0054 of Jakubiak, the processor 220 is an equivalent to the authentication unit since it is also a hardware processor and performs the same function.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over van Os (US 2019/0080066 A1) in view of Alvin (US 2019/0340422 A1).

Regarding Claim 1, van Os teaches an authentication device comprising: a display unit configured to have a display surface and have a function of detecting that a user has contacted the display surface; (“Electronic device 1500 has a display Paragraph 0558. See Figure 5A display 1502, which is a touchscreen display.)
an imaging unit that is provided around the display surface of the display unit; (“the electronic device includes a plurality of cameras. In some examples, the electronic device includes only one camera. In some examples, the electronic device includes one or more biometric sensors (e.g., biometric sensor 1503) which, optionally, include a camera, such as an infrared camera, a thermographic camera, or a combination thereof” Paragraph 0558. Page 7 lines 8-11 of the specification define being “around” the display as “an area that is within a range of a visual field when an occupant visually recognizes the display surface” or “to be in contact with or in close contact with an edge portion supporting the display surface”. With reference to Figure 15A of van Os, the camera 1503 is in contact with the display 1502 and is positioned in an area that is within a range of the visual field of the user as they view the display 1502.)
a display control unit configured to control the display unit such that the display unit displays a reception image that receives an instruction to start user authentication; (“the electronic device 1500 displays, on display 1502, an application interface 1506 including a log-in affordance 1508. In the example of FIG. 15A, the application is a browser displaying, in the interface of the browser, a website (e.g., onlinestore.com). In FIG. 15B, while displaying the application interface 1506, the electronic device 1500 detects activation of the log-in affordance 1508. As shown, the activation is a tap gesture 1510 on log-in affordance 1508.” Paragraph 0559. See Figure 
and an authentication unit configured to execute the user authentication using an image captured by the imaging unit (“initiating biometric authentication includes obtaining (e.g., capturing with the one or more biometric sensors) data corresponding to at least a portion of the biometric feature of a user (e.g., a user's face).” Paragraph 0560. An image of the face of the user is captured to perform biometric authentication. See Paragraph 0563 and the transition from Figure 15C to 15K, which describe authenticating the user if the captured image satisfies biometric authentication criteria.) (Page 12 lines 6-11 of the specification define the “authentication unit” as a component of a “processing unit” that is realized using a hardware processor. With reference to Figure 1A and Paragraph 0144 of van Os, the processor 120 is an equivalent to the authentication unit since it is also a hardware processor and performs the same function.)
van Os does not teach capturing the image at a time at which a predetermined time has elapsed since a time at which it is detected by the display unit that an operation of contacting the reception image has been performed.
	However, Alvin, which teaches implementing a delay before capturing an image of a user for facial recognition, teaches at a time at which a predetermined time has elapsed since a time at which it is detected by the display unit that an operation of contacting the reception image has been performed. (“The delay period may correspond to the time it takes for the document holder 14 to look up in the direction of the image capture device 24. The image capture device 24 may then capture an image Paragraph 0023. “the processor 92 may not send an instruction to capture an image of the document holder 14 during the delay period.” Paragraph 0033. After a trigger event (i.e. scanning a document code), a delay period elapses before an image of a user is captured for user authentication.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate a delay period before capturing an image of a user for facial recognition as taught by Alvin in between a user selecting an affordance and a device capturing an image for authentication as taught by van Os. Since both references are directed to authenticating a user using an imaging device, the combination would have yielded predictable results. Rather than the trigger for the delay period be the scanning of a document code, the trigger would be selection of an affordance on a display screen. Such an implementation would improve the user experience by improving the reliability of the user authentication. As taught by Alvin, the delay period would be the time it takes for a user to properly position their face in front of the camera for authentication. “Because the delay period enables the document holder 14 to look up at the image capture device 24 after scanning the document 16, the captured image may provide a good, valid, and/or adequate representation of the document holder's face 12.” (Alvin, Paragraph 0034)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2017/0070680 A1) in view of Alvin (US 2019/0340422 A1).

Regarding Claim 8, Kobayashi teaches an authentication device comprising: a display unit; (“The display device 3 is a device that displays data stored, for example, in the smartphone 1” Paragraph 0033. See Figure 1 display unit 3.)
an imaging unit that is provided around a display surface of the display unit; (“The infrared LED 6 and the infrared camera 7 are used for an iris authentication process (described later). The infrared LED 6 is a light source that emits an infrared ray. The infrared camera 7 takes an infrared image of the user in such a manner that the infrared ray reflected on the user that is subjected to the iris authentication is divided and detected by a plurality of infrared ray detection elements for a plurality of pixels.” Paragraph 0038. Page 7 lines 8-11 of the specification define being “around” the display as “an area that is within a range of a visual field when an occupant visually recognizes the display surface” or “to be in contact with or in close contact with an edge portion supporting the display surface”. With reference to Figure 1 of Kobayashi, the camera 7 is in contact with the display 3 and is positioned in an area that is within a range of the visual field of the user as they view the display 3.)
a display control unit configured to control the display unit such that the display unit displays a target image; (“As illustrated in FIG. 6, in S20, a message instructing the user to orient the infrared camera 7 toward the user's eyes such as "Orient the in-camera toward your eyes for unlocking." is displayed on the display device 3. In this case, the control unit 20 may display, on the display device 3 together with the message, an image depicting a state where the infrared camera 7 is oriented toward the eyes of the user of the smartphone 1.” Paragraph 0061. See Figure 6, which 
a notification unit configured to perform notification such that a user visually recognizes the target image; (“Displaying the image on the display device 3 enables the user of the smartphone 1 to be notified of manipulation for the iris authentication in a more user-friendly manner than using only the message to notify the user of manipulation for the iris authentication. A sound may be used to notify the user of the start of the iris authentication process.” Paragraph 0061. A user is both visually and audibly notified to recognize the displayed image requesting the user to position themselves and the device appropriately for a user authentication process.) (Page 15 lines 13-18 of the specification define the “notification unit” as a component of a “processing unit” that is realized using a hardware processor. With reference to Figure 3 and Paragraphs 0046 and 0049 of Kobayashi, the control unit 20 is an equivalent to the notification unit since it is also a hardware processor and performs the same function.)
and an authentication unit configured to execute user authentication using an image captured by the imaging unit (“In S30, the control unit 20 causes the infrared camera 7 to take the infrared image. The control unit 20 stores the data of the infrared image output from the infrared camera 7” Paragraph 0063. “In S160, the control unit 20 compares the iris pattern representing the shapes and arrangement of the irises in the iris regions of the user extracted in S150 with the iris pattern of the iris image of the authorized user and performs the iris authentication in which the degree of matching of the iris patterns is obtained.” Paragraph 0095. Using the captured image, user authentication is executed in which the iris data extracted from the image is compared 
Kobayashi does not teach at a time at which a predetermined time has elapsed since a time at which the notification unit performed notification.
However, Alvin, which teaches implementing a delay before capturing a image of a user for facial recognition, teaches at a time at which a predetermined time has elapsed since a time at which the notification unit performed notification. (“The delay period may correspond to the time it takes for the document holder 14 to look up in the direction of the image capture device 24. The image capture device 24 may then capture an image of the document holder's face 12. The image of the document holder's face 12 may then be used to authenticate the document holder 14 via facial recognition techniques” Paragraph 0023. “the processor 92 may not send an instruction to capture an image of the document holder 14 during the delay period.” Paragraph 0033. After a trigger event (i.e. scanning a document code), a delay period elapses before an image of a user is captured for user authentication.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate a delay period before capturing an image of a user for facial recognition as taught by Alvin in between notification of a user of a target image and a device capturing an image for authentication as taught by Kobayashi. Since both references are directed to authenticating a user using an imaging device, the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jakubiak (US 2020/0218915 A1) in view of Davis (US 2017/0185825 A1).

Regarding Claim 7, Jakubiak teaches all the limitations of claim 6, on which claim 7 depends.
While Jakubiak (Figures 1 and 7A and Paragraph 0081) shows the target image 710 (which may be in a fixed position) displayed on the left side of the display, which is the side of the device that the camera 108 is provided, Jakubiak does not explicitly teach wherein the display control unit controls the display unit such that the display unit displays the target image at a position biased to a side of the display surface on which the imaging unit is provided.
However, Davis, which teaches adjusting a position of a display element in order to direct a user towards a portion of a display, teaches wherein the display control unit controls the display unit such that the display unit displays the target image at a position biased to a side of the display surface on which the imaging unit is provided. (“the processor 11 is adapted to configure the touchscreen 10 such that there is a point of interest displayed to the user (this may be, for example, an eye-catching icon, picture or video) on a left side of the screen (step S5.5a). This causes the user to alter their gaze direction to that shown in FIG. 11, such that the user is directing their gaze towards the left side of the touchscreen 10.” Paragraph 0118. “The processor 11 is further adapted to configure the touchscreen 10 such that there is a point of interest displayed to the user (this may be, for example, an eye-catching icon, picture or video) on a right side of the screen. Accordingly, the point of interest is displayed in front of the user such that the user adopts a forward gaze direction” Paragraph 0124. The point of interest [target image] is displayed biased in a way to direct the user to view the screen at a certain angle that is similar to angles of the user captured during enrollment in order to improve the reliability and accuracy of the biometric authentication. In the embodiments of Figures 11 and 12, the camera is provided in the center of the display; however, it would have been obvious to one of ordinary skill in the art for the camera to be provided at any position, such as the left side as shown in Figure 1 of Jakubiak, and for the point of interest to be biased towards or away from the camera depending on the desired capturing angle.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the positioning of the gaze object taught by Jakubiak to be positioned biased towards a particular side of a display in order to improve a facial recognition process as taught by Davis. Since both references teach facial recognition improve the accuracy of the face recognition algorithm.”

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over van Os (US 2019/0080066 A1) in view of Alvin (US 2019/0340422 A1) and further in view of Davis (US 2017/0185825 A1).

Regarding Claim 2, van Os in view of Alvin teaches all the limitations of claim 1, on which claim 2 depends.
van Os in view of Alvin does not teach wherein the display control unit controls the display unit such that the display unit displays the reception image at a position biased to a side of the display surface on which the imaging unit is provided.
	However, Davis, which teaches adjusting a position of a display element in order to direct a user towards a portion of a display, teaches wherein the display control unit controls the display unit such that the display unit displays the reception image at a position biased to a side of the display surface on which the imaging unit is provided. (“the processor 11 is adapted to configure the touchscreen 10 such that there is a point of interest displayed to the user (this may be, for example, an eye-catching icon, picture or video) on a left side of the screen (step S5.5a). This causes the user to alter their gaze direction to that shown in FIG. 11, such that the user is directing their gaze towards the left side of the touchscreen 10.” Paragraph 0118. “The processor 11 is further adapted to configure the touchscreen 10 such that there is a point of interest displayed to the user (this may be, for example, an eye-catching icon, picture or video) on a right side of the screen. Accordingly, the point of interest is displayed in front of the user such that the user adopts a forward gaze direction” Paragraph 0124. The point of interest [reception image] is displayed biased in a way to direct the user to view the screen at a certain angle that is similar to angles of the user captured during enrollment in order to improve the reliability and accuracy of the biometric authentication. In the embodiments of Figures 11 and 12, the camera is provided in the center of the display; however, it would have been obvious to one of ordinary skill in the art for the camera to be provided at any position, such as the left side as shown in Figure 15A of van Os, and for the point of interest to be biased towards or away from the camera depending on the desired capturing angle.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the positioning of the touch affordance taught by van Os in view of Alvin to be positioned biased towards a particular side of a display in order to improve a facial recognition process as taught by Davis. Since both references teach improve the accuracy of the face recognition algorithm.”

Regarding Claim 3, van Os in view of Alvin and Davis further teaches wherein the imaging unit is provided at a position lower than the display surface, and the display control unit controls the display unit such that the display unit displays the reception image at a position biased to a bottom of the display surface. (Davis, “the user has a first feature set for a gaze direction being directly towards the camera, a second feature set for a gaze direction towards a left side of the screen, a third feature set for a gaze direction towards the top of the screen, a fourth feature set for a gaze direction towards the right side of the screen, and a fifth feature set for a gaze direction towards the bottom of the screen” Paragraph 0115. In combination with the teachings in Paragraphs 0118 and 0124, it would have been obvious to display the reception image, i.e. the touch affordance shown in Figure 15A of van Os, biased towards the bottom of the display for subsequent biometric authentication using a camera positioned where the user will already be looking. Also see Paragraph 0041, which teaches that the camera is positioned at the top of the display surface. Displaying the camera at the bottom of the display surface would amount to a design choice. As 

Regarding Claim 4, van Os in view of Alvin and Davis further teaches wherein the imaging unit is provided at a position higher than the display surface, and the display control unit controls the display unit such that the display unit displays the reception image at a position biased to a top of the display surface. (Davis, “FIG. 1 is a front view of an interactive terminal 1, having a stand 5, touchscreen display 10, a front facing camera 20 positioned on top of the touchscreen display 10 at a central location” Paragraph 0041. “the user has a first feature set for a gaze direction being directly towards the camera, a second feature set for a gaze direction towards a left side of the screen, a third feature set for a gaze direction towards the top of the screen, a fourth feature set for a gaze direction towards the right side of the screen, and a fifth feature set for a gaze direction towards the bottom of the screen” Paragraph 0115. In combination with the teachings in Paragraphs 0118 and 0124, it would have been obvious to display the reception image, i.e. the touch affordance shown in Figure 15A of van Os, biased towards the top of the display for subsequent biometric authentication using a camera positioned where the user will already be looking. As taught by Davis (Paragraph 0129), knowing the location of a user with respect to a camera would improve the reliability of the face recognition.)

Regarding Claim 5, van Os in view of Alvin and Davis further teaches wherein the imaging unit is provided at a position at which a center thereof in a horizontal direction is shifted from a center of the display surface in the horizontal direction. (van Os, “the electronic device includes one or more biometric sensors (e.g., biometric sensor 1503) which, optionally, include a camera, such as an infrared camera, a thermographic camera, or a combination thereof” Paragraph 0558. See Figure 15A: the camera 1503 is provided on the left side of the display, which is in a horizontal direction shifted from the center of the display. Furthermore, the particular positioning of the imaging unit is a design choice that would have been obvious to one of ordinary skill in the art.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
San Agustin (US 2017/0083695 A1) teaches biometric authentication by tracking a user’s gaze towards target images on a user interface. (¶ 28-31, Fig. 5)
Krulce (US 2014/0267034 A1) teaches activating gaze detection after a trigger event, such as an alert or notification. (¶ 24-25)
Gray (US 2013/0342672 A1) teaches activating iris recognition after a touch operation on a display. (Fig. 1, ¶ 32-35)
Nakao (US 2015/0208244 A1) teaches a timer for performing user authentication after capturing image data of a user. (Fig. 4)
Shigeta (US 2016/0342205 A1) teaches a GUI within a vehicle including guiding the gaze direction of a user. (¶ 114-115, Fig. 8)
Oh (US 2014/0313307 A1) teaches a lock screen that uses facial recognition to unlock a device after a user request to unlock the device. (Figs. 2, 4, ¶ 72)
Knas (US 10,956,544 B1) teaches biometric authentication including tracking the head of a user as they gaze at target objects on a display. (Figs. 11-12)
Azar (US 2013/0223696 A1) teaches performing facial recognition while a user inputs a touch command. (Fig. 9)
Sakai (US 2021/0073364 A1) teaches activating biometric authentication in response to a user touching a target object on a display at a specified time. (¶ 103-107, Fig. 3)
Murillo (US 2016/0267319 A1) teaches alignment of a user with a camera for biometric authentication. (Abstract, Fig. 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173